DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.
Claims 1, 11, and 15 are amended. Claims 1, 2, 4, 7, 9, 11, 12, 14, and 15 are pending and are rejected for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 3 wherein both Me and Ln are Ca and Ba.
The only support for this limitation is found in [0025] of the published application (US 2013/0316264), provided below:

    PNG
    media_image1.png
    81
    292
    media_image1.png
    Greyscale

 Clearly, the teaching of Ba in this passage is as part of a different perovskite structured electrolyte, i.e. BaZrMe, and not as an element for inclusion in LaMeGaLnO3. Therefore, the limitation to LaMeGaLnO3 wherein both Me and Ln are Ca and Ba is new matter.
For the purposes of expediting prosecution, the limitation will be interpreted as being drawn to LaMeGaLnO3 wherein both Me and Ln are Ca. The examiner notes that the use of the convention “LaMeGaLnO3” is to describe a general type of compound, not to specifically describe the atomic ratios of the elements within the compound.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1, 11, and 15 are indefinite because it is unclear how or why both Me and Ln would be both Ca and Ba.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong et al. (US 2007/0237998) in view of Day et al. (US 2007/0180689) and Lin et al. (US 2013/0177831).
Regarding claims 1, 2, 7, and 15, Armstrong teaches a process of forming an electrolyte for a solid oxide fuel cell comprising forming an electrolyte on an anode substrate ([0028]-[0029]).
Armstrong teaches that the electrolyte is a perovskite structured electrolyte, such as LaSrGaMgO3, and has a thickness of 2 µm to 50 µm ([0029]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range of 2.0 µm to 5.0 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Armstrong further teaches that the electrolyte is sintered at, for example, 1300ᵒC ([0030]).

Armstrong teaches that the electrolyte may be formed using a conventional method prior to sintering ([0029]) but fails to teach that the electrolyte is a multilayer electrolyte formed by spring a first electrolyte mixture onto the anode, and spraying a second electrolyte mixture onto the first electrolyte.
Day teaches a method of forming an electrolyte including spraying a mixture including an electrolyte and a solvent followed by evaporating the layer at an increased temperature (abstract, [0040]-[0041]. Day further teaches that this method may be used for doped lanthanum gallates ([0043]).
Day teaches that it is desirable to form the electrolyte as a multilayer electrolyte in order to reduce the likelihood of surface defects ([0053]).
Day teaches that this method is desirable for being low cost and offering greater flexibility in microstructure control ([0015], [0016]).
It would have been obvious to the skilled artisan at the time of the invention to use the method of Day to form a multilayer electrolyte of Armstrong in order to reduce the likelihood of surface defects and offer greater flexibility in microstructure control.

With further regard to claims 1, 10, and 15, and regarding claims 9 and 14, Day teaches that the electrolyte layers are leveled ([0050]).

With further regard to claims 1 and 15, as discussed above, Armstrong teaches perovskite LaSrGaMgO3 as a suitable electrolyte, but fails to teach specifically LaMeGaLnO3 including Ca.
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Armstrong and the results of the substitution would have been predictable. MPEP 2143 III B

As for claim 2, Day teaches that the solvent is ethanol ([0040]).
With regard to claim 4, Day teaches that the compositions may vary from one layer to another to form a composite electrolyte.

Claims 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilchenko et al. (US 2006/0134491) in view of Sakai et al. (US 2005/0214599), Day, Hori (US 2005/0095496), and Armstrong.
Hilchenko discloses a process (abstract) comprising: spraying a first electrolyte mixture (paragraph 99, electrolyte layer 3 formed on electrode 1; paragraph 136, The first stage is deposition of the organogel onto the surface of the porous electrode 1 using any known method, paragraph 284, the use of spraying the electrolyte, paragraph 75, the use of a mixture for the electrolytes) onto an anode substrate (paragraph 111, electrode 1 may be an anode) and spraying a second electrolyte mixture onto the first electrolyte (paragraph 99, electrolyte layer 4; paragraph 136, For the production of the dense outer electrolyte layer 4, the organogel is deposited by spraying or printing; paragraph 75, the use of a mixture for the electrolytes}, wherein the first electrolyte mixture comprises a first solvent and a first electrolyte, and the second electrolyte mixture comprises a second solvent and a second electrolyte (paragraph 126, organogel with a solvent and stabilized zirconium dioxide, which is an electrolyte; paragraph 121, the compositions may be the same or different).

Hilchenko teaches that the second stage is destruction (decomposition) to produce a dense electrolyte layer 7 on the surface and remove the organic components in a gaseous state (Paragraph 0246).
With respect to a multi-layer electrolyte structure, Hilchenko teaches that the electrode-electrolyte pair (FIG. 1) comprises a microporous electrode 1 with pores 2, an inner nanoporous three-dimensional solid electrolyte layer 3 and a dense outer solid electrolyte layer 4. FIG. 2 shows a nanoporous electrode 2 with pores 6 and a dense three-dimensional solid electrolyte layer 7 (Paragraph 0099).
Hilchenko teaches a first electrolyte layer thickness of 3-10 pm and second electrolyte layer thickness of 1-5 pm (Paragraph 0201-0202). (Examiner notes that the thickness of the multilayer electrolyte of Hilchenko is from 1-10 pm).
Hilchenko teaches that the anode substrate (paragraph 111, electrode 1 may be an anode) is heated alter the spraying of the first electrolyte (paragraph 99, electrolyte layer 3 formed on electrode 1; paragraph 136, The first stage is deposition of the organogel onto the surface of the porous electrode 1 using any known method, paragraph 284, the use of spraying the electrolyte) to evaporate the first solvent leaving a layer of the first electrolyte onto the anode substrate (Destruction is performed by high energy impact that causes the decomposition of the organic part of the organogel by heating, paragraph 86; paragraphs 198-199, heating the electrode after the first electrolyte layer).
Further regarding claim 11, Hilchenko teaches that the thickness of the first electrolyte ranges from 1.0 to 30.0 microns (paragraph 200, the above layer in paragraph 199 is a 8YSZ electrolyte sublayer; paragraph 266, the thickness of a sublayer is 10 microns). Due to the layer 4 localization on the 

Regarding claim 14, Hilchenko is silent regarding wherein the first layer is evenly distributed.
In the same field of endeavor, Sakai discloses fuel cell (abstract) comprising a first electrolyte layer (27 part of 24; paragraph 100; figure 6 B2) wherein the first layer is evenly distributed (paragraph 100, Further, it can be seen that the hydrogen ion conductive polymer electrolyte is distributed evenly in the whole catalyst layer 24 of the unit cell C2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Hilchenko with the evenly distributed electrolyte layer of Sakai in order to improve the reaction area of the fuel cell (Sakai, paragraph 18).

Hilchenko in view of Sakai fails to teach specifically the claimed electrolyte materials.
Day teaches ceramic electrolyte materials for use in solid oxide fuel cells such as YSZ, ceria, and doped lanthanum gallates, wherein the compositions may vary from one layer to another to form a composite electrolyte ([0043]).
Hori teaches a composite electrolyte comprising a layer of doped lanthanum gallate, specifically perovskite LaSrGaMgO3 ([0064]) and a reaction preventing layer of ceria ([0071]). The electrolyte of Hori produces a fuel cell with a large output of electricity (abstract).
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Hori and the results of the substitution would have been predictable. MPEP 2143 III B

It would have been obvious to the skilled artisan at the time of the invention to substitute the known layered electrolyte of Hori in view of Kim for the YSZ electrolyte in the fuel cell of Hilchenko in view of Sakai in order to generate a large output of electricity.



Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/20, with respect to the rejection(s) of claims 1, 11, and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729